Citation Nr: 0030067	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
jaw injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






REMAND

The veteran had active service from April 1980 to July 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was previously before the 
Board in December 1998, at which time the Board found that 
new and material evidence had been presented sufficient to 
reopen the claim of entitlement to service connection for 
residuals of a right jaw injury but not for residuals of a 
left jaw injury.  The Board remanded the issue of service 
connection for residuals of a right injury for further 
development, to include obtaining an opinion by an oral 
surgeon.  

In June 1999, the veteran presented for a VA examination in 
accordance with the remand.  At that time, the examiner found 
that there was a high index of suspicion of a displaced disc 
without reduction in the right temporomandibular joint and 
recommended a magnetic resonance imaging (MRI) scan, or, in 
the alternative, arthrography of the right temporomandibular 
joint (TMJ).  The examiner indicated that he could not make a 
conclusive diagnosis without either an MRI or arthrography.  
Later that month, the veteran presented for an MRI.  The 
report of examination reveals that the study was incomplete, 
noting that the veteran refused to open his mouth for some of 
the imaging.  

By letter dated in August 1999, QTC, the medical services 
provider, informed the veteran that additional diagnostic 
testing was required in order to complete the medical report.  
The case coordinator requested that the veteran contact her 
to make the necessary arrangements for such.  The veteran did 
not respond.  

An August 1999 addendum from QTC notes that the veteran had 
been unable to tolerate the MRI, in that he could not keep 
his mouth open for the amount of time necessary in order to 
complete the MRI scan.  Consequently, the examiner was unable 
to provide render an opinion.  

The RO issued a Supplemental Statement of the Case in April 
2000, which was mailed that same month to the veteran's 
address of record and it was returned undelivered.  In June 
2000, the Postmaster indicated that the veteran's post office 
box had been closed in August 1999.  At the end of June 2000, 
the veteran's representative provided a potential alternative 
address for the veteran, which was in a different state.  The 
record indicates that the Supplemental Statement of the Case 
was resent to the veteran using the alternative address in 
June 2000 and was not returned.  

In light of the fact that the veteran apparently changed 
addresses at about the same time that an effort was being 
made to contact him for further examination and prior to the 
time that the RO issued the Supplemental Statement of the 
Case, it appears that he may not have received proper notice 
that additional testing was necessary.

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should attempt to verify the 
veteran's current address, which appears to 
be in Virginia Beach, Virginia.  

3.  In view of the veteran's apparent move to 
the East Coast, he should be afforded another 
comprehensive oral surgery examination to 
address the matters raised in the action 
paragraphs of the December 1998 remand.  The 
examiner should be advised of the prior 
examiner's recommendation for an MRI or 
orthography and that the veteran was 
incapable of cooperating for an MRI.  
Therefore, the current examiner should 
arrange for arthrography or other appropriate 
diagnostic studies unless he/she can 
specifically and in detail state why such is 
not necessary.  The claims folder and a copy 
of this remand should be made available to 
any examiners.  After reviewing the claims 
folder, including the service dental records, 
the examiner should express an opinion as to 
the correct diagnosis of any current right 
jaw/right TMJ disorder and whether any 
current right jaw/right TMJ disorder is at 
least as likely as not residual to the 
veteran's in-service facial trauma and/or jaw 
complaints. 

4.  Thereafter, the RO should ensure that 
the requested report is responsive to the 
matters raised by the Board.  If it is 
not, it must be returned to the examiner 
for revision.  The Ro should then 
readjudicate the claim.  If the decision 
remains adverse, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded opportunity to respond.  

The veteran is advised that he should assist the RO, to the 
extent possible, in the development of his claim, and that 
failure to cooperate may result in an adverse decision.  See 
Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action by the veteran is required until he is notified by 
the RO.  The purpose of this remand is to ensure due process 
of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


